Order entered March 5, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00755-CV

          IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                    On Appeal from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-18-03717-1

                                     ORDER

      Before the Court is appellant’s March 2, 2020 motion for extension of time

to file corrected brief and appellee’s March 3, 2020 response opposing the

extension and requesting the appeal be dismissed. We DENY the request to

dismiss the appeal. We GRANT the extension motion and ORDER the corrected

brief be filed no later than March 17, 2020.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE